Exhibit 10.3 REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this “ Agreement ”) is made as of the date set forth on the Company signature page hereto, among BIO-key International, Inc., a Delaware corporation (the “ Company ”), and each signatory hereto (each, a “ Purchaser ” and collectively, the “ Purchasers ”). R E C I T A L S WHEREAS, the Company and the Purchasers are parties to Securities Purchase Agreements (the “ Purchase Agreement ”), datedas of the date hereof, as such may be amended and supplemented from time to time; WHEREAS, the Purchase Agreement contemplates the Company and the Purchasers entering into an agreement pursuant to which the Company agrees to grant to the Purchasers certain registration rights under the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder (the “ Securities Act ”); and WHEREAS, the Purchasers and the Company desire to provide for the rights of registration under the Securities Act as are provided herein upon the execution and delivery of this Agreement by such Purchasers and the Company. NOW, THEREFORE, in consideration of the promises, covenants and conditions set forth herein, the parties hereto hereby agree as follows: 1. Registration Rights . 1.1 Definitions .As used in this Agreement, the following terms shall have the meanings set forth below: (a)
